Citation Nr: 9913324	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred on May 2, 1995, and November 24, 
1995.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to July 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 decision of the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida (VAMC).


FINDINGS OF FACT

1.  Treatment received from Merritt Dean Halem, D.D.S., on 
May 2, 1995, which is not shown to have been previously 
authorized, is not shown to have been rendered for a medical 
emergency.  

2.  Treatment received from Merritt Dean Halem, D.D.S., on 
November 24, 1995, which is not shown to have been previously 
authorized, is not shown to have been rendered for a medical 
emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
dental expenses incurred in connection with treatment 
rendered by Merritt Dean Halem, D.D.S., on May 2, 1995, and 
on November 24, 1995, have not been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. §§ 17.120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a); Parker v. Brown, 7 Vet. 
App. 116 (1994).  

The veteran and his representative essentially contend that 
VA should assume responsibility for payment for the veteran's 
dental treatment on May 2, 1995, for tooth number 28, and on 
November 24, 1995, for tooth number 30.  They assert that 
treatment was for an emergency condition and, moreover, that 
the treatment should be considered to have been authorized.  
Regarding the May 1995 episode of treatment, it is pointed 
out that the veteran was authorized for a filling of that 
tooth and that it was not until the treatment was actually 
being carried out that it was found that a crown of the tooth 
was needed.  At that point, it is contended, it was 
reasonable, sound, wise and practicable to proceed with the 
needed treatment.  Regarding the November 1995 treatment, it 
is pointed out that the veteran did contact VA concerning 
broken tooth number 30 on November 15, 1995, as evidenced by 
the fact that he has a note from a VA employee, a copy of 
which has been submitted into evidence, confirming the 
conversation and sending forms for him to fill out for 
reimbursement.  

Outpatient dental treatment may be authorized by VA for those 
veteran's who are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rating by 
reason of individual unemployability.  38 C.F.R. § 17.161(h).  
Service connection is in effect for transverse myelitis at 
the C6 level, with quadriplegia, rated 100 percent disabling 
since 1946.  The record shows that he was authorized dental 
treatment for an amalgam of tooth number 28.  In November 
1995, a claim was made by the veteran's dentist who indicated 
that treatment for tooth number 28 required a build-up and 
crown.  It was indicated that the veteran had called VA and 
received a verbal approval for the crown.  The claim also 
requested payment for a crown for tooth number 30 which was 
noted to have been treated on November 24, 1995, for a 
fracture.  


In a statement, dated in March 1996, Merritt Dean Halem, 
D.D.S., indicted that the veteran had been afforded emergency 
dental treatment, that the veteran had phoned VA and been 
told that, since it was an emergency, it was consistent with 
VA policy that treatment be rendered.  

In connection with this appeal, the veteran has submitted a 
note from a person he says is a VA employee.  The note 
confirmed a phone conversation of November 15, 1995, and went 
on to state that forms, included with the note, should be 
filled out and submitted to VA with a copy of "his bill."  

A report of contact shows that on November 30, 1995, Dr. 
Halem contacted VA in reference to a cracked tooth for which 
he had rendered treatment to the veteran.  It was indicated 
that he was going to forward paperwork concerning the 
treatment to the VAMC.  

The record does not show that the veteran was authorized to 
receive the treatment that he received on either May 2, 1995, 
or November 24, 1995.  While he was authorized to have an 
amalgam of tooth number 28 performed, a crown was definitely 
not indicated or authorized.  There is no indication in VA 
records that there was contact with VA prior to the crown 
being placed in May 1995.  Regarding the treatment rendered 
in November 1995, the only contact with VA concerning this 
treatment was made on November 30, 1995, six days after the 
treatment was rendered.  While the veteran did have a 
conversation with a VA employee on November 15, 1995, there 
is no indication that he requested or received dental 
treatment for tooth number 30 at that time.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:


(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1998); 38 C.F.R. § 17.120 (1998).

The veteran is totally disabled by reason of his service-
connected disability.  Therefore he meets the first criteria 
for the payment or reimbursement of these dental expenses.  
The veteran and his treating dentist, who, it is noted, has a 
financial interest in this appeal, both indicate that the 
treatment rendered on May 2, 1995, and on November 24, 1995, 
was emergent in nature.  However, the treatment rendered on 
each occasion, crowns of teeth numbered 28 and 30 
respectively, is not shown to be of such nature that delay 
would have been hazardous to the veteran's life or health.  

It is noted that some treatment for tooth number 28 had been 
scheduled and approved by VA.  It was only after the veteran 
had begun to receive the treatment that it was determined by 
the veteran's private dentist, that additional treatment, not 
approved or authorized, would be needed.  Despite the 
contentions of the veteran and his dentist, there is no 
objective evidence that authorization was sought prior to the 
receipt of the additional treatment rendered.  While the 
Board acknowledges the difficulty involved by the need to 
request authorization for any change in the treatment plan, 
there is no regulatory authority upon which to grant the 
benefit.  The veteran's life was not endangered by the need 
to crown tooth number 28 rather than treat the tooth with an 
amalgam as had been authorized.  

Similarly, there is no evidence in VA records that the 
veteran received authorization for the treatment rendered for 
tooth number 30 in November 1995.  The copy of the note that 
he submitted as evidence that he had received authorization 
for the treatment was only to the effect that he should 
submit certain forms and a bill.  There is no indication as 
to whether a treatment was approved or what that treatment 
might have been.  Moreover, if the veteran's statements are 
accepted as true, and the phone call on November 15, 1995 was 
regarding the dental treatment he was to receive later that 
month, the treatment could not have been for an emergent 
condition.  The treatment was not rendered until November 24, 
nine days after the phone conversation.  Clearly not a 
medical emergency.  

The Board has considered the veteran's contentions, but find 
no evidence that the veteran received prior authorization for 
the treatment rendered on teeth 28 and 30.  Nor does the 
evidence show that delay in treatment would have been 
hazardous to the veteran's life or health such that it 
constituted treatment for a medical emergency.  Under these 
circumstances, the claim must be denied.  The preponderance 
of the evidence is against the claim, and therefore the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred on May 2, 1995, and November 24, 
1995 is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

